[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                       No. 06-13273                      December 19, 2006
                                                                       THOMAS K. KAHN
                                                                             CLERK
                        D. C. Docket No. 01-01025 CV-WBH-1

JAVIER VILLEGAS,

                                                          Plaintiff-Appellee,

                                           versus

DEERE & COMPANY,
A Delaware Corporation,
JOHN DEERE CONSTRUCTION EQUIPMENT COMPANY,
a foreign corporation,

                                                          Defendants-
                                                          Third-Party Plaintiffs-
                                                          Appellants.


                     Appeal from the United States District Court
                        for the Northern District of Georgia

                                  (December 19, 2006)

Before DUBINA and WILSON, Circuit Judges, and HODGES,* District Judge.

______________________
       *Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation
PER CURIAM:

      Appellants Deere & Company and John Deere Construction Equipment

(collectively “Deere”) appeal, in this products liability action, the entry of

judgment entered on the jury’s verdict in favor of Appellee Javier Villegas

(“Villegas”) and the district court’s denial of Deere’s motions for new trial and

judgment as a matter of law.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the judgment in this case in favor of Villegas

and against Deere & Company.

      AFFIRMED.




                                           2